        Case 3:19-md-02918-MMC Document 159 Filed 02/21/20 Page 1 of 1




                             OFFICE OF THE CLERK
                         UNITED STATES DISTRICT COURT
                            Northern District of California

                                         CIVIL MINUTES


Date: February 21, 2020            Time: 10:30 - 11:04              Judge: MAXINE M. CHESNEY
                                         = 34 minutes


Case No.: 19-md-02918-MMC          Case Name: In re: Hard Disk Drive Suspension Assemblies



Attorney for Plaintiff: Aaron Sheanin, Christopher Micheletti, Victoria Sims, Shawn Raiter,
                        Qianwei Fu
Attorney for Plaintiff (Seagate): Kenneth O’Rourke, Jeff VanHooreweghe
Attorney for Defendant (NHK): Mark Hamer, Mark Weiss
Attorney for Defendant (Headway): C. Cecilia Wang, J. Clayton Everett Jr.


Deputy Clerk: Tracy Geiger                                Not Reported or Recorded

                                         PROCEEDINGS

Further Case Management Conference - held.

Parties working out a briefing schedule re: motion(s) to dismiss – will submit stipulation and
proposed order to the Court.

Parties reached an agreement as to production of documents already submitted to regulators –
unable to reach an agreement as to the deadline to produce said documents.

Court clarified that plaintiff Seagate should participate in the briefing schedule discussions

Case continued to: May 29, 2020 at 10:30 am for Further Case Management Conference

Joint case management conference statement due on or before May 22, 2020.
